Citation Nr: 0519632	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  01-07 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION


The veteran served on active duty from August 1954 to August 
1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada.  In August 2003 the Board remanded 
the claim for further development.


FINDINGS OF FACT

1.  Bladder cancer was not manifest during service or within 
1 year of separation.
 
2.  Bladder cancer is unrelated to service, including claimed 
chemical and radiation exposure.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.   
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board finds that all relevant facts regarding 
the issue decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify or assist.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107(a) (West 2002).  As discussed below, the 
development conducted by VA in this case fully meets the 
requirements of the old provisions of 38 U.S.C.A. § 5107(a) 
(West 1991) and the new provisions of 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the July 2000 rating decision was 
promulgated did the agency of original jurisdiction (AOJ) in 
March 2001 provide explicit notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.  Specifically, the veteran was 
notified that VA has a duty to assist him in obtaining 
evidence necessary to substantiate his claim.  The veteran 
was notified that he should identify medical treatment and 
that VA would request identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in March 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the veteran was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  The AOJ obtained 
additional VA medical records, and the veteran was afforded a 
VA examination.  The timing-of-notice error was sufficiently 
remedied by the process carried out after the VCAA letter so 
as to provide the veteran with a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  The veteran submitted some private 
medical records, while the AOJ obtained others.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c).  The veteran was afforded a 
VA examination.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(4).  Furthermore, the July 2000 rating decision, the 
July 2001 statement of the case (SOC), and the March 2005 
supplemental statement of the case (SSOC) informed the 
veteran of the evidence in the possession of VA.  As to the 
duty to notify the veteran of an inability to obtain 
identified records, the AOJ informed the veteran in the July 
2000 rating decision and the July 2001 SOC that the Stockton 
Cardiology Medical Group did not have any of the veteran's 
medical records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).

In the March 2001 VCAA letter, VA asked the veteran to 
identify - and if possible submit - evidence pertaining to 
his claim.  In a May 2005 letter, the AOJ told the veteran to 
submit any additional evidence to the Board.  Based on the 
above, the AOJ substantially complied with the fourth notice 
element - requesting that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

By the May 2005 letter, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Analysis

The veteran has appealed the denial of service connection for 
bladder cancer.  Service connection for bladder cancer may be 
granted if manifest during service or within 1 year of 
separation or if it is otherwise due to service, including 
radiation exposure under certain circumstances.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309, 3.311.  He has advanced two theories of entitlement.  
He has claimed that he was exposed to chemicals or radiation 
during service resulting in bladder cancer.  Our review 
reflects that the preponderance of the evidence is against 
the claim.   
 
We initially note that bladder cancer was not manifest during 
service or within one year of separation.  Although there 
were some urinary tract manifestations, it was determined by 
a competent professional that the post service development of 
cancer was unrelated to the in-service findings.  
Specifically, it was determined that the condylomata 
acuminate had no relationship to the transitional cell 
papilloma which later occurred at the ureteral orifice inside 
the bladder.  There is no competent evidence to refute this 
opinion.
 
In regard to the claim of radiation exposure, a review of the 
file reflects that development was undertaken and there is no 
indication that the veteran was exposed to any form of 
radiation, including that associated with bomb or non-bomb 
exposure.  His assertion that he was exposed is unsupported.  
Therefore, because there is no indication of actual exposure, 
there is no reason for referral to the central office and 
further consideration of 38 C.F.R. § 3.311 is not warranted.  
In addition, because such referral is not warranted, the 
Remand that requested such referral is vacated in part as 
requiring an action that is unnecessary.
 
The veteran has also asserted that he developed bladder 
cancer as a result of exposure to chemicals during service 
and he has submitted medical evidence in support of that 
assertion.  However, the Board finds that medical evidence to 
be woefully lacking in detail and rationale.  The examiner 
fails to document his reason and fails to identify the type 
of chemical exposure.  Accordingly, the opinion is accorded 
little probative value.
 
Against this background, a VA examination and opinion was 
obtained.  The opinion is reasoned and detailed.  It 
establishes onset and cause unrelated to service.  Because 
the opinion actually provides a basis to explore the 
reasoning, the Board accords far more probative value to the 
negative evidence.  In essence, the most probative evidence 
establishes that bladder cancer was not manifest during 
service or within 1 year of separation and is otherwise 
unrelated to service, including claimed chemical and 
radiation exposure.
 

ORDER

Service connection for bladder cancer is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


